Shulman, Judge.
Defendant-insurer appeals from the grant of plaintiff-insured’s motion for summary judgment on the issue of defendant’s liability under an automobile insurance policy issued to plaintiff. Defendant contends on appeal that it was not liable for the damages suffered by plaintiff since it had cancelled plaintiff’s policy in compliance with statutory law before plaintiff’s loss occurred. We affirm the judgment of the court below.
"The only substantive issue in this case [is] whether the insurance policy had been effectively canceled pursuant to Code Ann. § 56-2430. That section provides that written notice of cancellation must be delivered in person to the insured or deposited in the mail, 'receiving therefor the receipt provided by the United States Post Office Department.’ A further requirement is that tender of the unearned premiums be made within prescribed time limits. ” Motors Ins. Corp. v. Roper, 136 Ga. App. 224 (1) (221 SE2d 55). (Emphasis supplied.)
While the evidence shows that the cancellation notice itself was properly mailed to the plaintiff, there is , no evidence (nor does defendant contend) that a premium refund was made to plaintiff as required under Code Ann. § 56-2430. See Motors Ins. Corp., supra. Since defendant failed to comply with the prerequisites for the cancellation of its policy, the trial court did not err in granting plaintiff’s motion for summary judgment.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.

Argued November 6,1979 —
Decided January 7, 1980 —
Stanley Karsman, for appellant.
Ralph C. Bowden, Robert S# Glenn, Jr., for appellee.